Citation Nr: 0735418	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for hearing loss 
and tinnitus.  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for hearing loss and 
tinnitus.  He contends that he developed these conditions as 
a result of his exposure to acoustic trauma during service.  
Specifically, the veteran reports that he served as an 
electronics technician in the Air Force for approximately 22 
years, working on the flight line with various types of 
aircrafts.  The veteran's service medical records confirm his 
exposure to acoustic trauma in the course of his duties on 
the flight line.  

Although the record contains evidence of in-service noise 
exposure, as well as the veteran's statements of continuous 
hearing loss and tinnitus symptomatology since service, the 
veteran has not yet been afforded a VA medical examination in 
connection with his claims.  This has not escaped the 
attention of his accredited representative, who has requested 
a remand of this matter for the purpose of obtaining an 
examination.

Given the evidence of record, the Board finds that a VA 
medical examination is necessary to ascertain the 
relationship between any current hearing loss and tinnitus 
and acoustic trauma during military service.  38 C.F.R. § 
3.159(c)(4) (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the existence and etiology of 
any current bilateral hearing loss and 
tinnitus.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any current hearing 
loss or tinnitus is causally related to 
the veteran's active service or any 
incident therein.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



